Title: Report on the Petition of Sundry Merchants of Wilmington, North Carolina, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the petition of sundry merchants of Wilmington in the State of North Carolina, by an order of the House of Representatives of the 26th of May 1790, thereupon respectfully reports:
That the case of the petitioners, as appears by their own shewing, is one arising wholly under the laws of the State of North Carolina, prior to its acceding to the present Constitution of the United States, and, of course, is without the reach of relief from the United States.
Which is humbly submitted,

Alexander Hamilton,Secry. of the Treasry.
Treasury DepartmentNovember 21st 1792.
